Citation Nr: 0608128
Decision Date: 03/21/06	Archive Date: 06/16/06

Citation Nr: 0608128	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-09 983	)	DATE MAR 21 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder 
disorder.

4.  Entitlement to service connection for left ankle 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right knee 
disability and whether service connection is warranted on a 
direct and/or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior counsel


VACATUR

The veteran served on active duty with the U.S. Army from 
August 1991 to April 1998.  He also had a period of active 
service with the South Carolina Air National Guard, pursuant 
to the authority of 10 U.S.C.A. § 12302 from October 2001 to 
December 2002.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initially appealed a 
February 2002 RO decision which denied claims of service 
connection for tinnitus, low back condition, left shoulder 
condition and headaches as well as a claim for service 
connection for right knee disability as secondary to service 
connected left knee disability.  He later withdrew in writing 
the appeals for service connection for low back condition and 
headaches.  In pertinent part, a December 2003 RO rating 
decision denied claims for service connection for 
hypertension and left ankle disability.

In June 1998, the RO issued a rating decision denying service 
connection for a right knee disability on a direct basis.  No 
appeal was initiated with respect to that decision. 

In February 2002, the RO issued a rating decision denying 
service connection for a right knee disability on a secondary 
basis.  In September 2002, the veteran submitted a notice of 
disagreement addressing both direct and secondary service 
connection.  A December 2002 statement of the case (SOC) was 
issued addressing only secondary service connection.  No 
appeal was filed following the issuance of the December 2002 
SOC.

Because it does not appear that a timely substantive appeal 
was filed with respect to either the direct or secondary 
service connection claims for the right knee, the Board 
herein vacates its February 4, 2005 decision which reopened 
the previously denied claim of entitlement to service 
connection for a right knee disability and remanded the 
matter for further evidentiary development.  The Board will 
issue another decision on the remaining issues on appeal 
under the same docket number 
(02-09 983).


ORDER

The Board's decision of February 4, 2005 is vacated.








	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0502720	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder 
disorder.

4.  Entitlement to service connection for left ankle 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right knee 
disability and whether service connection is warranted on a 
direct and/or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
August 1991 to April 1998.  He also had a period of active 
service with the South Carolina Air National Guard, pursuant 
to the authority of 10 U.S.C.A. § 12302, from October 2001 to 
December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initially appealed a 
February 2002 RO decision which denied claims of service 
connection for tinnitus, low back condition, left shoulder 
condition and headaches as well as a claim for service 
connection for right knee disability as secondary to service 
connected left knee disability.  He later withdrew in writing 
the appeals for service connection for low back condition and 
headaches.  In pertinent part, a December 2003 RO rating 
decision denied claims for service connection for 
hypertension and left ankle disability.  As addressed below, 
the Board has rephrased the issue of service connection for 
right knee disability to better reflect the claim on appeal.

As addressed below, the Board reopens a previously denied 
claim of entitlement to service connection for right knee 
disability, and remands all the issues to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on their part.

FINDINGS OF FACT

1.  In an unappealed June 1998 rating decision, the RO denied 
a claim for service connection for right knee disability on 
the basis that there was no evidence showing that a 
disability was incurred in or aggravated by active service.

2.  The additional evidence associated with the claims folder 
since the June 1998 RO rating decision is new and material as 
it includes previously unconsidered and competent lay 
description of in-service symptoms as well as treatment for a 
symptomatic right knee during a period of active service in 
March 2002.


CONCLUSIONS OF LAW

1.  The June 1998 RO rating decision, which denied service 
connection for right knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1995); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence has been received since the 
June 1998 RO decision denying service connection for right 
knee disability; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has adjudicated on the merits the veteran's claim for 
service connection for right knee disability as secondary to 
service connected left knee disability.  In so doing, the RO 
has noted the existence of a prior final decision for right 
knee disability on a direct basis but has not certified for 
appeal this aspect of the claim.  In his September 2002 
Notice of Disagreement (NOD) for the claim on appeal, the 
veteran requested to amend his appeal "to include the issue 
of service connection for my right knee condition either on a 
direct basis or as secondary to my service-connected left 
knee condition."

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

The RO initially denied a claim for service connection for 
right knee disability on a direct basis by means of a June 
1998 rating decision.  The veteran did not initiate an appeal 
within one year of notice of decision, as then required by 
law, and that decision must be deemed final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1995); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  In the current appeal, the veteran has clearly 
raised the issues of entitlement to service connection for 
right knee disability on direct and secondary bases.  
However, the RO has only phrased the issue as a secondary 
service connection claim.  The Board finds that the direct 
service connection claim is inextricably intertwined with the 
secondary service connection claim on appeal.  In this 
respect, a favorable outcome on the direct service connection 
claim would render moot the claim on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the Board assumes jurisdiction over the 
direct service connection claim to the extent that the RO has 
not considered this theory of service connection in its 
rating decisions.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The Board notes that the veteran's September 2002 NOD must be 
accepted as constituting his claim to reopen the direct 
service connection theory.  As such, a recent revision to the 
new and material standard applies to the claim on appeal.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the effective date 
for the revised provisions of 38 C.F.R. § 3.156(a) applies to 
claims received on or after August 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.159(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
deciding claims on the merits, the Board will resolve 
reasonable doubt of material fact in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The evidence before the RO in June 1998 included the 
veteran's service medical records documenting that he entered 
service in August 1991 with a diagnosis of asymptomatic 
Osgood Schlatter's disease.  At the time of induction, his x-
ray examination demonstrated no abnormalities and the 
radiologist noted "Osgood Schlatter's Dz is a clinical Dx 
not a radiographic Diagnosis."  The remainder of service 
medical records are negative for report or treatment for 
right knee symptoms.  He was discharged from service in April 
1998.  

In May 1998, the veteran underwent VA general medical 
examination wherein he noted in-service treatment primarily 
for left knee symptoms with current problems of both knees 
involving pain and crepitation symptoms.  His physical 
examination, noting findings of crepitation on active and 
passive motion with evidence of mild knee edema, resulted in 
an impression of probable patella femoral syndrome.  On VA 
joints examination in June 1998, the veteran provided 
additional history of the onset of bilateral knee pain, 
primarily located to the central patella tendon area, while 
playing basketball in service.  At that time, his physical 
examination was significant for mild patellofemoral 
crepitation with some tenderness to palpation over the origin 
of the patella tendon.  He was given an impression of 
bilateral jumper's knee with a concomitant chondromalacia 
patella bilaterally.

Evidence added to the record since the RO's June 1998 
decision includes service medical records from the veteran's 
active service in the Air National Guard from October 2001 to 
December 2002.  A March 2002 clinic record recorded findings 
of marked crepitation, loose patella and positive McMurray's 
test of the right knee assessed as a possible meniscal 
injury.  A May 2002 magnetic resonance imaging (MRI) scan 
demonstrated small joint effusion of the right knee without 
other abnormality.  The veteran has also testified to 
symptoms of swelling, popping and stiffness of both knees in 
service with continuity of symptomatology thereafter.
The matter initially before the Board concerns whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(determining the issue at hand for the purposes of reopening 
a finally denied claim depends on what evidence was before 
the adjudicator when the final decision was made and the 
reasons that were given for the denial of the claim).  In 
order to reopen the claim, the veteran must cure the previous 
evidentiary defect by presenting new and material evidence on 
the issue of whether there is competent evidence that the 
veteran manifests a right knee disability incurred in or 
aggravated by active service.

Since the final 1998 RO decision, the evidence added to the 
record includes service medical records from a subsequent 
period of active service documenting treatment for a 
symptomatic right knee in March 2002.  The veteran has 
testified to his right knee symptoms in service as well as 
continuity of symptomatology thereafter.  The Board finds 
that this evidence is both new and material as it includes 
competent previously unconsidered and competent lay 
description of in-service symptoms as well as treatment for a 
symptomatic right knee during a period of active service in 
March 2002.  The Board also finds that such evidence raises a 
reasonable possibility of substantiating the claim when 
viewed against all the evidence of record.  Accordingly, the 
Board finds that the additional evidence is sufficient to 
reopen the claim for service connection for right knee 
disability on a direct basis.

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since the 
RO's June 1998 rating decision was issued, the previously 
denied claim of entitlement to service connection for right 
knee disability is reopened.  As addressed in the remand 
below, the Board finds that additional development of the 
claim is required prior to any further adjudication.




ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for right knee disability has been received.  The claim is 
reopened, and the appeal is granted to this extent only.  

REMAND

As addressed above, the Board finds the newly submitted 
evidence shows the veteran's treatment for a symptomatic 
right knee during his second period of service.  On this 
evidence, the Board finds that medical opinion is necessary 
in order to determine whether the veteran manifests any 
current disability of the right knee which was incurred in or 
aggravated by a period of active service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Board next notes that the veteran recently testified to 
the existence of a private employment examination at 
Westinghouse Nuclear Chemical which may be pertinent to the 
claims on appeal.  The RO must obtain this examination report 
prior to any further adjudication.  38 C.F.R. § 3.159(c)(1) 
(2004).  On further review of the record, the Board observes 
that the veteran was received in service treatment for a left 
ankle strain in June 2001 with evidence of small joint 
effusion demonstrated on MRI examination in May 2002.  The 
Board finds that medical opinion is also necessary in order 
to determine whether the veteran manifests any current 
disability of the left ankle which was incurred during a 
period of active service.  38 U.S.C.A. § 5103A(d) (West 
2002).  Given his known history of acoustic noise exposure in 
service, the veteran should also be provided VA audiologic 
examination in order to determine the nature and etiology of 
his claimed tinnitus symptoms.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO take all necessary actions to obtain 
the veteran's employment examination(s) with 
Westinghouse Nuclear Chemical.  The RO should 
again request the veteran to identify all 
private and VA providers of treatment for his 
claimed disabilities since his discharge from 
service.  Additionally, the RO should advise 
the veteran to submit all evidence and/or 
information in his possession which he believes 
his pertinent to his claims on appeal.

2.  The RO should obtain complete VA clinic 
records from the Columbia, South Carolina, VA 
Medical Center since December 2001.

3.  Following completion of the above-mentioned 
development, the RO should schedule the veteran 
for orthopedic examination in order to 
determine the nature and etiology of his right 
knee and left ankle disabilities.  The examiner 
should review the contents of the claims file, 
obtain relevant history from the veteran, and 
accomplish all necessary special studies or 
tests.  The RO should advise the examiner that 
the veteran served on active duty from August 
1991 to April 1998, and from October 2001 to 
December 2002.

Following the examination, the examiner should 
express opinion on the following questions:  
(1) What are the current diagnoses of right 
knee and left ankle disability; (2) Is it at 
least as likely as not that any currently 
diagnosed disability of the right knee was 
incurred in or aggravated by the veteran's 
first and second periods of service; 3) Is it 
at least as likely as not that any currently 
diagnosed disability of the right knee 
represents additional impairment caused by the 
service connected left knee disability; and 4) 
Is it at least as likely as not that any 
currently diagnosed disability of the left 
ankle was first manifested during the veteran's 
second period of service and/or related to 
event(s) therein?  In arriving at these 
opinions, the examiner should provide a 
rationale for the opinions expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should 
be made available to the examiner.

4.  The RO should also schedule the veteran for 
audiologic examination in order to determine 
the nature and etiology of his claimed tinnitus 
symptoms.  The examiner should review the 
contents of the claims file, obtain relevant 
history from the veteran, and accomplish all 
necessary special studies or tests.  The RO 
should advise the examiner that the veteran 
served on active duty from August 1991 to April 
1998, and from October 2001 to December 2002.  
Following the examination, the examiner should 
express opinion on the following questions:  
(1) Whether the veteran manifests tinnitus 
disability and, if so, (2) Is it at least as 
likely as not that tinnitus is related to 
event(s) during the veteran's first and/or 
second periods of service?  In arriving at this 
opinion, the examiner should provide a 
rationale for the opinion expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should 
be made available to the examiner.

5.  Following completion of the above, the RO 
should readjudicate the issues on appeal.  In 
so doing, the RO should consider the issue of 
service connection for right knee disability on 
direct and secondary bases.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to conduct additional development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



 
 
 
 

